PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov












BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/568694
Filing Date: 7/26/2021
Appellants(s): Sven Paulsen, Stefan Wagner, and Cyrus Barimani



__________________
Gary Montle
For Appellants













EXAMINER’S ANSWER

This is in response to the appeal brief filed 7/26/2021.
A. Real Party in Interest
The real party in interest is Wirtgen GmbH, the assignee of record.
B. Related Appeals and Interferences
No appeal or interference which will directly affect, or be directly affected by, or have a bearing on, the Board's decision in the pending appeal is known to exist to the undersigned attorney or is believed by the undersigned attorney to be known to exist to Appellants.
C. Status of Claims
Examiner agrees with the current status of the claims contained in the briefs. 
D. Status of Amendments
Examiner agrees with the current status of the attached claims contained in the briefs and that there are no outstanding amendments.
E. Summary of Claimed Matter
Examiner agrees with the current summary of the claimed subject matter.
F. (1) Grounds of Rejection to be reviewed on Appeal
Examiner agrees with the current statement of the grounds of rejection to be reviewed set forth in the briefs. 
Claims 24-34 and 36-42 are rejected 35 U.S.C. 103. The grounds for rejection of claim 24 are particularly traversed in the present appeal, with the outcomes for claims 25- 34 and 36- 42 believed to correlate thereto.
Grounds of Rejection Not in Review

b. Non-appealable Issue
1. None.
(2) Findings of Patentability to be reviewed on Appeal
	Examiner agrees with the current statement of the findings of patentability to be reviewed set forth in the briefs.
a. Findings of Patentability Not in Review
		1. None
b. Non-Appealable Issues
		1. None
G. Claim Appendix
The Copy of the appealed claims contained in the appendix to the Appellants briefs is correct.
H. Evidence Relied Upon
a. Hall et al. (United States Patent Publication 2013/0035874).
	b. Arcona et al.  (United States Patent Publication 2008/0153402).
I. Grounds of Rejection
Claims 24-34 and 36-42 are rejected under 35 USC 103 as being unpatentable over Hall et al. (United States Patent Publication 2013/0035874), in view of Arcona. et al.  (United States Patent Publication 2008/0153402).
J. Determinations of Patentability
1. None
K.  No New Ground of Rejection

L.  Response to Arguments
Claim 24
Appellant submits that the “the Office therefore errs at least in asserting that Hall or Arcona, viewed alone or in combination by one of skill in the art, teach or suggest "while the earth working tool is still engaged for working the earth in the earth working operation, determining a second wear state of the at least one earth working tool, based on a calculated change in wear from [a] first wear state corresponding to the continuously determined actual work output and a material property of a corresponding substrate worked since beginning the earth working operation” and the Office respectfully disagrees.
It remains the Office’s stance that the combination of the cited prior art renders the claimed subject matter obvious, as mapped out in the Final Office mailed out on 2/25/2021.
First, in response to Appellants remarks against the cited references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208
Second, as stated in the previous Office action Hall clearly discloses many if not all of the claimed subject matter as cited. Hall clearly discloses measuring that first wear state before the work is begun, second wear states, and as many wear states as desired by either a hand held camera (Figure 1), working tool display imaging system 
A secondary prior art system was introduced to teach this limitations of continuously measuring wear of work tools while performing work. Arcona clearly teaches “while the earth working tool is engaged for working the earth in the earth working operation, continuously, determining values, such as a second wear state of the at least one earth working tool” [Arcona, ¶ 0029].
Therefore, the Office found that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Arcona into the invention of Hall to not only measure wear before, after, and during operation of working tool in an area as Hall discloses based on sensors either by hand, in a case, or inside the work machine itself, but to also continuously measure machine parameters for measurements as taught by Arcona with a motivation of creating a more robust system that need not stop for measurements and further for “maintaining performance” [Arcona, ¶ 0009]. Additionally, the claimed invention is merely a combination of old, well known elements of determining working tool 
Appellant further remarks “Hall appears to teach that this prediction may rely on numerous operating parameters, excavation conditions, and a "failure mechanism. It is unclear exactly what Hall means by a failure mechanism, other than that it is clearly distinguishable from the wear of the component and the life expectancy” and the Office is confused as to these remarks.
The Office never stated or used the “failure mechanism” features in Hall for mapping out or explaining how Hall in view of Arcona rendered the claimed subject matter Obvious. Therefore the Office respectfully disagrees with Appellants remarks about these terms.
Appellant remarks “Arcona further acknowledges in [0030] that such sensors are only used during earth working operations "when grinding relatively soft materials less likely to damage the sensors. In particular embodiment’s additional guards are provided to protect the sensors, and the sensors are only actuated "once grinding operations have been halted and the guards are opened." The relevant passages in Arcona accordingly disclose a system more analogous to an exemplary embodiment of the present Application for detecting a wear state prior to the earth working operation, and does not suggest the additional limitations specifically recited for determining a second wear state during the earth working operation” and the Office respectfully disagrees.

The Office agrees, that Arcona later states known issues with making measurements during operations, however when working some known materials, the measurements are made, as cited and used by the Office in combination with Hall to render the claimed subject matter obvious. 
Further, Appellant is silent on these known issues of using sensors while working continually. It makes sense to the Office that sensors inside a working tool hub would get dirty, damaged, and have issues, as Arcona teaches, however Appellant is silent on these issues and completely ignores these issues or solves them. As currently mapped out, Arcona clearly teaches measuring working tool wear while in use, continually. And when this known feature is used in combination with Hall, renders the claimed subject matter obvious. Therefore the Office respectfully disagrees.
Appellant remarks “the Office further errs in asserting that Hall or Arcona, viewed alone or in combination by one of skill in the art, teach or suggest "predicting a remaining work output until a third wear state of the at least one earth working tool, based on an expected change in wear from the second wear state corresponding to a material property of a substrate yet to be worked during the earth working operation” and the Office respectfully disagrees.
It remains the Office’s stance the Hall clearly discloses using the known/measured states of the working tool, the material, that a life expectancy of the 
Appellant remarks “Impermissible Hindsight” and further “The Office Action fails to provide sufficient underlying reasoning as to how such teachings would rationally be combined, duplicated and subsequently modified to provide a method as claimed, but is content to cite a combination for wear measurement and the measurement of machine and ground parameters, without in any way demonstrating how the second feature would be used for the first” and the Office respectfully disagrees.
Hall clearly discloses measuring that first wear state before the work is begun, second wear states, and as many wear states as desired by either a hand held camera, working tool display imaging system, or within the work machine itself, by imbedded sensors [Hall, ¶ 0007-0012, 0028-0029, 0033, 0039-0041 and 0066 and Figures 1, 7, and 8]. Further, Hall discloses using material properties to help calculate wear states analysis and how wear states change based on material properties and between measurements [Hall, ¶ 0005, 0009, and 0033] and finally based on the wear states measured, determine life expectancy (Final wear state), which the Office has noted accounts for predicting the remaining work output of the earth working tool. The part of the claims that Hall does not specifically state is that these calculations are being carried out continuously; as cited by Appellant and agreed upon by the Office.
A secondary prior art system was introduced to teach this limitations of continually measuring wear of blades while performing work. Arcona clearly teaches “while the earth working tool is engaged for working the earth in the earth working 
Therefore, the Office found that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Arcona into the invention of Hall to not only measure wear before, after, and during operation of working tool in an area as Hall discloses based on sensors either by hand, in a case, or inside the work machine itself, but to also continuously measure machine and ground parameters for measurements as taught by Arcona with a motivation of creating a more robust system that need not stop for measurements and further for “maintaining performance” [Arcona, ¶ 0009]. Additionally, the claimed invention is merely a combination of old, well known elements of determining working tool component wear and work prediction and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable. Therefore the Office respectfully disagrees with Appellants remarks.
Claim 36 
	Appellant stated “Similar arguments apply for claim 36” and the Office will use the same response from Claim 24.
M.  Related Proceedings Appendix.
None.
N.  Period for Providing a Rebuttal Brief.
2 Months
Note:  Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless Appellants had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.
Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JESS WHITTINGTON/           Examiner, Art Unit 3669                                                                                                                                                                                             
Conferees:
/JOHN OLSZEWSKI/Supervisory Patent Examiner, Art Unit 3669 

/Melanie Weinhardt/
RQAS, OPQA